                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Charles Jay Wolff

      v.                                     Case No. 19-cv-146-JL

NH Department of Corrections, et al.




                                  ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated January 2, 2020.


                                       ____________________________
                                       Joseph N. Laplante
                                       United States District Judge

Date: March 6, 2020

cc:   Charles Jay Wolff, pro se
